DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/01/2021, with respect to the 35 U.S.C. 103 rejection of claims 1, 8, and 15 have been fully considered but they are not persuasive.
Applicant argues, on page 8, that Glasgow paragraph [0019] fails to teach initially activating a smart label on a package while the package is in transit for delivery. Examiner respectfully notes that Glasgow paragraph [0052] is cited on page 7 of the Final Rejection mailed 12/31/2020 as teaching this element. In particular, Glasgow notes "For example, the initialization module 302 may generate instructions to activate the sensors in response to the package being scanned or received by a shipping carrier." This teaches the limitation in question since the package is in transit as it is being transferred to a shipping carrier and since the "initialization module" generates instructions to activate the sensor in response to the scan by the shipping carrier (initially activating). Since Glasgow teaches this element, Applicant's arguments are not found persuasive.
Applicant’s arguments, see pages 8-9 of Applicant’s Response, filed 03/01/2021, with respect to the 35 U.S.C. 103 rejection of claims 5, 12, and 19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recite the limitation "the server" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
monitoring, in response to an arrival of the package at a delivery area, the location and a directional movement of the package; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could monitor the location and movement of a package in response to its arrival (even if performed based on received data)). 
. . . a determination of an occurrence of a threshold violation associated with the package,. . .  (claims 1, 8, and 15; to the extent that the determination is positively recited, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine whether a threshold violation as occurred)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method for safeguarding a package for delivery, comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
A computer program product embodied in a computer readable storage medium that, when executed by a computer device, performs a method for safeguarding a package for delivery in a networked computing environment, the method comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer system for safeguarding a package for delivery in a networked computing environment, the computer system comprising: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
a memory medium comprising instructions; (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a bus coupled to the memory medium; (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable 
and a processor coupled to the bus that when executing the instructions cause the system to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
initially activating a smart label on a package while the package is in transit for delivery, the smart label being an internet of things (IOT) device having at least one sensor; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data transmission)
. . . a smart label on a package while the package is in transit for delivery, the smart label being an internet of things (IOT) device having at least one sensor; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; Examiner respectfully notes the breadth at which the IoT device and sensor are recited, and further notes that they do not perform any specialized functions)
receiving, from the smart label, a current location of the package; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data reception)
responsive to a determination of an occurrence of a threshold violation associated with the package, transmitting a threshold violation notification.
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
initially activating a smart label on a package while the package is in transit for delivery, the smart label being an internet of things (IOT) device having at least one sensor; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
receiving, from the smart label, a current location of the package; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
responsive to a determination of an occurrence of a threshold violation associated with the package, transmitting a threshold violation notification. (claims 1, 8, and 15; the 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
 wherein the threshold violation occurs when a directional movement results in a distance of the package from a desired delivery location exceeding a predefined distance threshold.
 This limitation merely alters the criteria used to determine when a threshold violation occurs, and therefore recites mental processes since a human using their mind and simple observation, evaluation, and judgment could make this determination. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3, 10, and 17:
 transmitting the location of the package.
 The broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output and further represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 4, 11, and 18:
 activating the one or more sensors to begin transmitting location and directional movement signals to a server.
 The broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data input and further represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 6:
transmitting a threshold violation notification to one of: a police department official, a purchaser, a neighbor, a security guard, and a delivery service courier associated with a purchaser of the package.
 The broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output and further represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 13:
transmitting a threshold violation notification to a police department official associated with a purchaser of the package.
 The broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output and further represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 20:
wherein the networked computing environment is a cloud computing environment.
The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 2017/0083857 Al) in view of Hughes (US 2019/0354928 Al) further in view of Glasgow (US 2016/0063433 Al).

Claim 1-

Barton discloses:

A computer-implemented method (see Fig. 1 and [0027]) for safeguarding a package for delivery, comprising:
[AltContent: connector]initially activating a smart la eel on a package 1.•.rhile the package is in transit for Elelivery, the smart label being an internet of things (IOT) device having at least one sensor (see [0027] and Fig. 1 describing a system that receives from a label with GPS functionality the location of a package that may be tracked through a software application; see also [0028] describing that the tracking happens in real ti met
	receiving, from the smart label, a current location of the package (see [0027] and Fig. 1 describing a system that receives from a label with GPS functionality the location of a package that may be tracked through a software application; see also [0028] describing that the tracking happens in real time);
Monitoring, in response to an arrival of the package at a Elelivery area, the location and a directional movement of the package (see [0027] and Fig. 1 describing a system that receives from a label with GPS functionality the location of a package that may be tracked through a software application; see also [0028] describing that the tracking happens in real time);
responsive to a Eletermination of an occurrence of a thresholEl violation associateEl with

the pacl age, transmitting a thresholEl violation notification.



Hughes teaches monitoring the location and movement of a package in response to an arrival of the package at a delivery area and responsive to a determination of an occurrence of a 
Glasgow teaches activating a smart label on a package while the package is in transit for delivery, the smart label being an internet of things (IOT) device having at least one sensor (see [0052] describing the sensors on a package being activated in response to being scanned or received by a shipping carrier; see also [0061] describing the sensors as including a geographic location sensor; see also [0032] describing the sensors as being disposed in a package; see [0053] describing the access module enabling communication between the data logging device and other parties' devices, as well as with an online marketplace). The system logging shipping data of Glasgow is applicable to the location tracking label of Barton as they both share characteristics and capabilities, namely, they are directed to shipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 



Claim 2-

Barton in view of Hughes further in view of Glasgow teaches the method of claim 1 as described above.
Hughes further teaches:

The computer-implemented method of claim 1, wherein the threshold violation occurs when a directional movement results in a distance of the package from a desired delivery location exceeding a predefined distance threshold (see [0026] describing a geofence for a delivered package that sends an alert to the system and/or user if the container moves within a certain radius of the delivery location; see also [0030] describing the container using GPS for package tracking).


See above for rationale to combine.

Claim 3-

Barton in view of Hughes further in view of Glasgow teaches the method of claim 1 as described above.
Hughes further teaches:

The computer-implemented method of claim 1, further comprising transmitting the location of the package (see [0027]-[0028] describing sending the real-time location information of a package to a user; see also Fig. 117 and 18 showing a user application showing the location of the package on a map; see also Fig. 4 and [0028] describing a map that shows the exact location of the package in real time).


Claim 4-

Barton in view of Hughes further in view of Glasgow teaches the method of claim 1 as described above.
Barton does not further disclose:

The computer-implemented method of claim 1, further comprising activating the one or more sensors to begin transmitting location and directional movement.


Glasgow teaches activating the one or more sensors to begin transmitting location and directional movement (see [0052] describing the sensors on a package being activated in response to being scanned or received by a shipping carrier; see also [0061] describing the sensors as including a geographic location sensor; see also [0032] describing the sensors as being disposed in a package). See above for rationale to combine.

Barton in view of Hughes further in view of Glasgow teaches the method of claim 4 as described above.
Barton does not further disclose:

The computer-implemented method of claim 4, further comprising activating the one or more sensors by scanning the smart label with an electronic device.


Glasgow further teaches activating the one or more sensors by scanning the smart label with an electronic device (see [0052] describing the sensors on a package being activated in response to being scanned or received by a shipping carrier; see also [0061] describing the sensors as including a geographic location sensor; see also [0032] describing the sensors as being disposed in a package). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the activation of sensor by scanning as taught by Glasgow in the location tracking label and system of Barton. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8-

The computer program product embodied in a computer readable storage medium of claim 8 substantially mirrors the computer implemented method of claim 1, and as such is rejected under the same analysis.

Claim 9-

The computer program product embodied in a computer readable storage medium of claim 9 substantially mirrors the computer implemented method of claim 2, and as such is rejected under the same analysis.



Claim 10-

The computer program product embodied in a computer readable storage medium of claim 10 substantially mirrors the computer implemented method of claim 3, and as such is rejected under the same analysis.



Claim 11-

The computer program product embodied in a computer readable medium of claim 11 substantially mirrors the computer implemented method of claim 4, and as such is rejected under the same analysis.



Claim 14-

The computer program product embodied in a computer readable medium of claim 14 substantially mirrors the computer implemented method of claim 7, and as such is rejected under the same analysis.

Claim 15-

The system of claim 15 substantially mirrors the computer implemented method of claim 1, and as such is rejected under the same analysis.



Claim 16-


The system of claim 16 substantially mirrors the computer implemented method of claim 2, and as such is rejected under the same analysis.



Claim 17-


The system of claim 17 substantially mirrors the computer implemented method of claim 3, and as such is rejected under the same analysis.



Claim 18-


The system of claim 18 substantially mirrors the computer implemented method of claim 4, and as such is rejected under the same analysis.



Claim 20-


Barton in view of Hughes further in view of Glasgow teaches the system of claim 15, as described above.


The system of claim 15, wherein the networked computing environment is a cloud computing environment.
Glasgow further teaches wherein the networked computing environment is a cloud computing environment (see [0081] describing that one or more processors may operate to support system operations in a cloud computing environment). See above for rationale to combine.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 2017/0083857 Al) in view of Hughes (US 2019/0354928 Al) further in view of Glasgow (US 2016/0063433 Al) further in view of Roth (US 2018/0350214 Al).

Claim 6-

Barton in view of Hughes further in view of Glasgow teaches the method of claim 1 as described above.
Barton does not further disclose:

The computer-implemented method of claim 1, further comprising transmitting a threshold violation notification to one of: a police department official, a purchaser, a neighbor, a security guard, and a delivery service courier associated with a purchaser of the package.


While Hughes further teaches sending an alert to a user of the system who purchases an item for delivery if there is a threshold violation (see [0026] describing a geofence for a delivered package that sends an alert to the system and/or user who ordered the package if the container 
Roth teaches transmitting a threshold violation notification to one of: a police department official, a purchaser, a neighbor, a security guard, and a delivery service courier associated with a purchaser of the package (see [0122] describing that if unauthorized removal of a parcel is detected an action is taken that may include sending a notification to the user, the police, private security, neighborhood watch, and the delivery service). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending a notification of unauthorized package removal to a police department official, a purchaser, a neighbor, a security guard, and a delivery service as taught by Roth in the location tracking label and system of Barton. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 13-

Barton in view of Hughes further in view of Glasgow teaches the program product of claim 8 as described above.
Barton does not further disclose:

The program product of claim 8, the method further comprising transmitting a threshold violation notification to a police department official associated with a purchaser of the 


Roth teaches transmitting a threshold violation notification to a police department official associated with a purchaser of the package (see [0122] describing that if unauthorized removal of a parcel is detected an action is taken that may include sending a notification to the police). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending a notification of unauthorized package removal to the police, as taught by Roth, in the location tracking label and system of Barton. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EMMETT K. WALSH/Examiner, Art Unit 3628